—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because, inter alia, she voluntarily left her employment without good cause.
On its own motion, the Unemployment Insurance Appeal Board reopened claimant’s case for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 US Dist LEXIS 15013, 1983 WL 44294). Finding no substantial procedural violation, the Board adhered to its prior decision finding, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she left her employment without good cause and declined to review the underlying merits of the case. Inasmuch as claimant fails to allege any procedural violations on appeal, we find no reason to disturb the Board’s decision (see, Matter of James [Commissioner of Labor], 273 AD2d 523; Matter of Mizzi [Commissioner of Labor], 259 AD2d 825).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.